Motion for a stay pending the hearing and determination of the appeal granted upon condition that appellant perfect the appeal for Friday, October ninth (for which day the case is ordered on the calendar), and be ready for argument when reached, and upon the further condition that within two days from the entry of the order hereon the defendant-appellant file a corporate undertaking that upon the affirmance of the order it will pay to the plaintiff all moneys directed by the order, including the advance payments; otherwise denied. We are of opinion that the present undertaking is insufficient. (Mossein v. Empire State Surety Co., 97 App. Div. 230; 117 id. 820; Civ. Prac. Act, § 614.) Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.